UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 06-4591



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


VEOTIS HARDING, a/k/a Vito,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:02-cr-00191-BO)


Submitted:   April 6, 2007                    Decided:   May 21, 2007


Before WILKINSON, TRAXLER, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Camille M. Davidson, FULLER & BARNES, LLP, Charlotte, North
Carolina, for Appellant.    George E. B. Holding, United States
Attorney, Anne M. Hayes, Jennifer May-Parker, Assistant United
States Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Veotis Harding pled guilty without a plea agreement to

all   thirty-five   counts   of     an   indictment   charging    him   with

conspiracy, racketeering, and money laundering and was sentenced to

forty years imprisonment. We affirmed his convictions, vacated the

sentences, and remanded for resentencing consistent with United

States v. Booker, 543 U.S. 220 (2005), and United States v. Hughes,

401 F.3d 540, 546 (4th Cir. 2005). See United States v. Harding,

No. 03-4794 (4th Cir. Aug. 24, 2005) (unpublished). On remand, the

district court resentenced Harding to 330 months imprisonment.

Harding again appeals, contending that his sentence is unreasonable.

          After     the   Supreme    Court’s   decision    in    Booker,   a

sentencing court is no longer bound by the range prescribed by the

Sentencing Guidelines.     Hughes, 401 F.3d at 546.       In determining a

sentence post-Booker, however, sentencing courts are still required

to calculate and consider the guideline range prescribed thereby as

well as the factors set forth in 18 U.S.C.A. § 3553(a) (West 2000

& Supp. 2006). If the sentence imposed is within the properly

calculated guideline range, it is presumptively reasonable. United

States v. Green, 436 F.3d 449, 455-56 (4th Cir.), cert. denied,___

U.S.___, 126 S. Ct. 2309 (2006).

          Harding argues that his sentence is unreasonably long

because he was unaware of the “stacking” provisions until after he

entered his guilty plea and received his presentence report.


                                    - 2 -
Although the statutory maximum for counts one through five is five

years imprisonment and for counts nineteen through thirty-five is

20   years    imprisonment,    “[i]n    the    case    of    multiple     counts    of

conviction, the guidelines instruct that if the total punishment

mandated by the guidelines exceeds the highest statutory maximum,

the district court must impose consecutive terms of imprisonment to

the extent necessary to achieve the total punishment.” United

States v. White, 238 F.3d 537, 543 (4th Cir. 2001); see U.S.

Sentencing Guidelines Manual § 5G1.2(d) (2002).                   Therefore, the

district      court   appropriately     applied       the    “stacking”    rule    in

calculating Harding’s guidelines range.

              Here,   the   district    court   appropriately       treated        the

guidelines as advisory and properly calculated and considered the

guidelines range as well as the relevant factors under                   § 3553(a).

Harding’s sentence is well below the range of life imprisonment;

moreover, the sentence imposed on remand represents a significant

reduction     from    his   original   sentence.        We    conclude     that    the

sentence imposed by the district court was reasonable.

              Accordingly, we affirm Harding’s sentence.                We dispense

with   oral    argument     because    the   facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                       - 3 -